Order entered May 5, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01388-CR

                        MARCUS LEE HOLMQUIST, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR13-0496

                                        ORDER
      Appellant’s April 30, 2014 third motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to May 21, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE